Title: John Quincy Adams to Abigail Adams, 25 May 1800
From: Adams, John Quincy
To: Adams, Abigail


				
					Berlin 25. May 1800.
				
				The latest letters I have had the pleasure of receiving from you are of January 5. and Feby: 8. But Mr: Paleske has arrived at London

on his way hither, and I expect to see him here in the course of a few days— He informs me that he has letters for me from you.
				A longer time has elapsed since I wrote you last than I can apologize for with propriety; it is possible that at some future day I may send you the result of an occupation which almost in spite of myself, I have suffered to engross for several months past, not only every moment of my leisure, but even much time which ought to have been devoted to other pursuits— For the present, I can only tell you, that it is the translation of a popular German poem, which is so far completed, that I promise you it shall not henceforth interrupt the frequency of my correspondence with you. The stagnation of political events during the winter months, together with various other motives, induced me at first, to undertake the work as an amusement for myself, and a few friends; but what I had taken as a pleasant companion soon master’d me so completely, that for months together I could scarcely snatch from it here and there an hour for any other purpose whatsoever.— What is worst of all is, that now, I may consider the thing as in a manner finish’d, I am so asham’d of it, in every sense, that I hesitate even at promising you a sight of it; and should not now mention it to you, but that the long interval since I wrote you, required some excuse on my part, and in this case as in most others where excuses are necessary, I know of none better than a statement of the naked truth.
				I am sorry that the President should have expected from me a narrative of the revolution in France, which brought forward another Constitution, and placed Buonaparte, at the head of the Government in that Country, with powers, superior to those of any limited monarch in Europe. That hideous monster of democracy, begotten by madness upon corruption, which produced such infinite mischief in Europe, is now so thoroughly exploded from the country where it originated that I could not imagine it necessary to send any comment upon the transactions at Paris, upon the commencement of the last Winter— The character and tendency of the present french Constitution is so very obvious, that I scarcely thought it susceptible of elucidation.— But it has afforded me some amusement, upon perusing Dr: Priestley’s Letters to the inhabitants of Northumberland, to see him cry up the french Directorial Constitution, as superior to that of the United States, for the very articles which the french have been the first to abolish.— Poor Doctor! whatever his gifts are, he has not the happiness of being gifted with the second sight.— He has shared the misfortune of all those who for the last ten years

have in America, ventured in their panegyrics upon french affairs to descend into particulars— I have scarcely known an instance of the kind,—of a person applauded, but he was guillotined or banish’d—of a thing admired, but it was overthrown as detestable, at the very moment when the encomiastic pen was in motion.
				But Doctor Priestley loves the french Revolution; and so large is the swallow, so Ostrich-like the digestion of every man of that description that I have no doubt he will be as ready to admire its present result, as he was any of the former—unless his self-love should take offence at their having so contemptuously thrown away, what he pronounced to be the supreme excellence of their Constitution. The Doctor fears that pure patriotism, exists only in Utopia; which may be admitted as a just and candid confession, though as a sarcasm upon human nature I believe it is not true— The Doctor looks through a concave glass at mankind, and affirms upon his honour that it is the nature of man to walk upon his head.
				He is remarkably tender in his letters, of the feelings and characters of the late french Government; that is of the five worthy directors, who have since, been with so little ceremony kicked out of office by the french themselves, as utterly unfit for the places they had held— He disapproves the President’s incessant, unnecessary, not to say unjust invectives against those worthy friends of liberty— And I have heard the present french Minister at this Court, General Beurnonville, utter invectives against those same persons, in comparison with which all that the President ever said of them, was panegyric.
				The Doctor tells us much about his speculative turn; and that he speculates upon every thing— But if he had limited the subjects of his speculations, he might have been more successful in them— If he had reason’d much less through the course of his life he would have reason’d better— He recommends to the United States with respect to foreign nations the policy of China.— China, says he, though a commercial country, carries on no commerce itself—Has no resident Ambassadors in any country, and what country has flourished more than China?
				Suppose a political writer in America, should advise the United States, to adopt an absolute and unlimited monarchy; and should add; such is and has been from time immemorial the government of China; and what country has flourished more?
				Absurd as the argument would appear to Doctor Priestley, it is his

own— The flourishing state of China, is no more to be attributed to its commercial or diplomatic system than to its despotism— But an undoubted effect of the Chinese system is that they are in respect of literature, the arts and the sciences many centuries in the rear of Europe, and that to this day, they are ignorant of the circulation of the blood.
				His encomium upon Stone’s intercepted letter to himself affords another specimen, if it be sincere, of his acuteness in reasoning— He as well as Mr: Stone wishes for a total revolution of Government in England; but that it may be effected peaceably, and without the interference of any foreign power—Which is just as if he should say to his neighbour, I wish I could see a man run a sword through your heart, though, being very tender soul’d, I hope it would not hurt you.
				I am sick of such reasoners as Doctor Priestley, and the french nation are most heartily sick of them too— Instead of his five Directors, removable by fragments annually; they have got a first Consul, for ten years, with powers as much greater than those of an American President, as the command of a lieutenant General exceeds the command of a lieutenant— Instead of jealous exclusions from Office of every man, who has learnt by experience to fill an office, they have made re-elections possible in all cases— Instead of elections for short periods, they have extended them to very long ones; and the most important body of men in their Constitution, their Senate, the electors both of their Legislative, their Executive and their tribunate, are for life, and self-elected.— How far all this may be, an advancement towards the millennium which Doctor Priestley expects to flow from the french revolution, I pretend not to say; but it departs from all his favourite principles, at least as much as it approaches to that happy consummation.
				But you will perhaps be more desirous to hear some account of our domestic state than political discussions— My wife since the last misfortune which I mentioned to you in a former letter has enjoyed very good health untill this last fortnight, when she has had a very violent attack of the influenza, a disorder which for some months past has been prevalent here. She is however recovering fast, and will I hope be in a few days entirely well— The rest of us are in good health— Louisa has not heard from her parents and friends in America for several months, which gives her great anxiety. She has written to them many times.
				Your’s ever affectionately.
			 